Citation Nr: 0928818	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  06-18 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left ankle.

2.  Entitlement to service connection for arthritis of the 
left foot. 

3.  Entitlement to service connection for arthritis of the 
right foot. 

4.  Entitlement to service connection for arthritis of the 
left shoulder. 

5.  Entitlement to service connection for arthritis of the 
right shoulder. 

6.  Entitlement to service connection for arthritis of the 
right knee. 

7.  Entitlement to service connection for arthritis of the 
left knee.

8.  Entitlement to service connection for arthritis of the 
left leg. 

9.  Entitlement to service connection for arthritis of the 
right leg. 

10.  Entitlement to service connection for arthritis of the 
left hand. 

11.  Entitlement to service connection for arthritis of the 
left arm. 

12.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the right ankle, and if so, whether service 
connection is warranted.  

13.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches.  

14.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
osteoarthritis of the back, and if so, whether service 
connection is warranted. 

15.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
asbestosis and if so whether service connection may be 
granted.  

16.  Entitlement to an increased evaluation for degenerative 
joint disease of the left thumb, residuals of an injury, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from March 1954 
to November 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision and a July 2006 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.  
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for arthritis 
of the left ankle, entitlement to service connection for 
arthritis of the left foot, entitlement to service connection 
for arthritis of the right foot, entitlement to service 
connection for arthritis of the left shoulder, entitlement to 
service connection for arthritis of the right shoulder, 
entitlement to service connection for arthritis of the right 
knee, entitlement to service connection for arthritis of the 
left knee, entitlement to service connection for arthritis of 
the left leg, entitlement to service connection for arthritis 
of the right leg, entitlement to service connection for 
arthritis of the left hand, entitlement to service connection 
for arthritis of the left arm, entitlement to service 
connection for arthritis of the right ankle, whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for headaches, entitlement 
to service connection for osteoarthritis of the back, and 
entitlement to service connection for asbestosis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  




FINDINGS OF FACT

1.  In March 1988, the RO denied service connection for 
osteoarthritis of the spine and of the right ankle.  The RO 
informed the Veteran in April 1988.  He did not timely 
disagree.  

2.  In June 2003, the RO found that no new and material 
evidence had been received to reopen the Veteran's claim for 
service connection for osteoarthritis of the spine and for 
arthritis of the right ankle, and so informed the Veteran 
that same month.  He did not timely disagree.  

3.  In November 2000, the RO denied service connection for 
asbestosis, and so informed the Veteran that same month.  The 
RO issued a rating decision in January 2001 denying service 
connection for asbestosis and informed him of this in March 
2001.  He did not timely disagree.  

4.  In June 2003, the RO found that no new and material 
evidence had been received to reopen the Veteran's claim for 
service connection for asbestosis, and so informed the 
Veteran that same month.  He did not timely disagree.  

5.  Evidence received since the last final denial on the 
issues of whether new and material evidence had been received 
to reopen the Veteran's claims for service connection for 
osteoarthritis of the back, for arthritis of the right ankle, 
and for asbestosis relates to an unestablished fact necessary 
to substantiate the claims and raises a reasonable 
possibility of substantiating the claims.  

6.  In March 2008, the Veteran withdrew his appeal seeking an 
increased evaluation for his service connected degenerative 
joint disease of the left thumb, residuals of an injury.  




CONCLUSIONS OF LAW

1.  The June 2003 RO decision that found that no new and 
material evidence had been received to reopen a claim for 
service connection for osteoarthritis of the back is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  

2.  New and material evidence has been received to reopen the 
claim for service connection for osteoarthritis of the back.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  

3.  The June 2003 RO decision that found that no new and 
material evidence had been received to reopen a claim for 
service connection for arthritis of the right ankle is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  

4.  New and material evidence has been received to reopen the 
claim for service connection for arthritis of the right 
ankle.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).  

5.  The June 2003 RO decision that found that no new and 
material evidence had been received to reopen a claim for 
service connection for asbestosis is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  

6.  New and material evidence has been received to reopen the 
claim for service connection for asbestosis.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  

7.  The criteria for withdrawal of a substantive appeal by 
the Veteran on the issue of entitlement to an increased 
evaluation for degenerative joint disease of the left thumb, 
residuals of an injury. have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

There is no prejudice to the Veteran in deciding the claims 
regarding whether new and material evidence has been received 
to reopen claims of entitlement to service connection for 
osteoarthritis of the spine, for arthritis of the right ankle 
and for asbestosis below at this time.  VA has satisfied its 
duty to notify and assist to the extent necessary to allow 
for a grant of the claims.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  

New and Material Evidence 

To reopen a previously denied Board decision, or an RO 
decision that has become final, new and material evidence 
must be received.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. 
3.156(a).  Regardless of the RO's actions, the Board must 
make an independent determination on whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis will be evaluated in the 
context of the entire record. Evans v. Brown, 9 Vet. App. 273 
(1996).  In determining whether evidence is new and material, 
the credibility of the evidence is generally presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim. See Evans v. Brown, 9 Vet. App. 
273, 283 (1996); 38 C.F.R. § 3.156.  

Osteoarthritis of the Back and Arthritis of the Right Ankle  

In March 1988, the RO denied service connection for 
osteoarthritis of the spine and for arthritis of the right 
ankle, and so informed the Veteran in April 1988.  He did not 
timely disagree.  In June 2003, the RO found that no new and 
material evidence had been received to reopen the Veteran's 
claim for service connection for osteoarthritis of the spine 
and arthritis of the right ankle, and so informed the Veteran 
that same month.  He did not timely disagree.  The June 2003 
decision is final.  See 38 U.S.C.A. § 7105 (West 2002); § 
20.1103 (2008).  

The evidence of record at the time of the March 1988 RO 
determination included the Veteran's service treatment 
records, and a VA examination report of March 1988.  The 
service treatment records showed no complaints, findings, or 
treatment a back disorder, right ankle disorder, or 
arthritis.  The post-service VA examination showed traumatic 
arthritis of the back and of the right ankle.  The RO denied 
the claims for service connection in March 1988, and in the 
April 1988 notice letter told the Veteran that the claim was 
denied since the service records did not show treatment for a 
back disorder or arthritis.  

In April 2003, the Veteran requested service connection for 
his back and his right ankle, and in June 2003, the RO found 
that no new and material evidence had been received to reopen 
the claims.  The RO considered a May 2003 VA examination 
report and a December 1988 Social Security Administration 
(SSA) decision.  The VA examination did not relate to the 
Veteran's back complaints or any right ankle complaints.  The 
SSA decision showed that the Veteran was disabled due to 
several disorders, including degenerative arthritis of the 
spine and ankles.  The RO found that the evidence was new but 
not material since it did not show that the arthritis of the 
back was incurred in service or diagnosed to a compensable 
degree after service.  The Veteran was informed of this 
decision in June 2003.  

Evidence submitted since the June 2003 decision consists of 
VA outpatient treatment records dated in 1996 to 2007, a 2005 
VA examination report, RO hearing testimony offered in 
November 2005, and a private clinician's statement received 
in June 2008. 

The hearing testimony, VA examination report and VA 
outpatient treatment records are new since they were not 
previously of record; however, they are not material to the 
claims.  However, the June 2008 private examiner's statement 
is new and material.  Specifically, the examiner stated he 
had reviewed the Veteran's records.  He reported that the 
Veteran described his involvement in a bus wreck and a fall 
from a fire truck and that since it is known that 
osteoarthritis frequently occurs post-traumatically, and 
progresses with time, it is more likely than not that the 
numerous sites of osteoarthritis are the consequence of the 
two episodes of trauma.   The evidence submitted by itself or 
when considered with previous evidence of record, does relate 
to an unestablished fact necessary to substantiate the 
claims, that is, associating the current disorders with 
service injury, and raises a reasonable possibility of 
substantiating the claims.  

Accordingly, the Board finds that the evidence received 
subsequent to June 2003 is new and material and serves to 
reopen the Veteran's claim for service connection for 
osteoarthritis of the back and for arthritis of the right 
ankle.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

Asbestosis

In November 2000, the RO denied service connection for 
asbestosis, and so informed the Veteran that same month.  The 
RO issued a rating decision in January 2001 denying service 
connection for asbestosis and informed him of this in March 
2001.  He did not timely disagree.  In June 2003, the RO 
found that no new and material evidence had been received to 
reopen the Veteran's claim for service connection for 
asbestosis, and so informed the Veteran that same month.  He 
did not timely disagree.  The June 2003 decision is final.  
See 38 U.S.C.A. § 7105 (West 2002); § 20.1103 (2008).  

Evidence of record at the time of the November 2000 and the 
January 2001 RO determinations consisted of the Veteran's DD 
Form 214, service treatment records, a September 2000 VA 
examination report, VA outpatient treatment records dated in 
2000, and an April 2000 statement from a private examiner 
with included records.  The DD Form 214 showed the Veteran's 
MOS was administrative clerk.  The service medical records 
showed no complaint, diagnosis or treatment for a respiratory 
disorder, and the VA records showed no reference to a lung 
disorder or asbestos.  The private examiner's statement and 
records showed that the Veteran was evaluated in April 2000 
for occupational lung disease.  The examiner diagnosed a mild 
degree of pulmonary asbestosis based on the Veteran's history 
of exposure to asbestos during his post service employment.  
COPD was also diagnosed.  The RO denied the claim in January 
2001 and in the March 2001 notice letter, informed the 
Veteran that the evidence did not show that his claimed 
condition was related to service.  

In April 2003, the Veteran requested service connection for 
asbestosis.  In June 2003, the RO found that no new and 
material evidence had been received to reopen the claim.  The 
RO considered a May 2003 VA examination report and a December 
1988 Social Security Administration (SSA) decision.  The VA 
examination did not relate to the Veteran's respiratory 
complaints.  The SSA decision showed that the Veteran was 
disabled due to several disorders, including COPD.  The RO 
found that the evidence was new but not material since it did 
not show that the Veteran had a respiratory condition that 
was incurred in service.  The Veteran was informed of this 
decision in June 2003.  

Evidence submitted since the June 2003 decision consists of 
VA outpatient treatment records dated in 1996 to 2007, a 2005 
VA examination report, RO hearing testimony offered in 
November 2005, and a private clinician's statement received 
in June 2008.  The hearing testimony, VA examination report 
and VA outpatient treatment records are new since they were 
not previously of record; however, they are not material to 
the claim.  However, the June 2008 private examiner's 
statement is new and material.  Specifically, the examiner 
stated he had reviewed the Veteran's records and that the 
Veteran related that one of his duties involved working in an 
area and cleaning up after ruptured pipes which were 
insulated with asbestos on a base in Nebraska.  It was 
reported that no respiratory protection was advised or used.  
The examiner stated that this was the Veteran's first 
exposure and hence the exposure to which the greatest amount 
of time has elapsed, and that it is more likely than not the 
causative event.  

The evidence submitted by itself or when considered with 
previous evidence of record, does relate to an unestablished 
fact necessary to substantiate the claim, that is, 
associating the current disorder with service injury, and 
raises a reasonable possibility of substantiating the claim.  

Accordingly, the Board finds that the evidence received 
subsequent to June 2003 is new and material and serves to 
reopen the Veteran's claim for service connection for 
asbestosis.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

Left Thumb Disorder

The RO has certified for appeal issue of entitlement to an 
increased evaluation for degenerative joint disease of the 
left thumb, residuals of an injury, currently evaluated as 10 
percent disabling.  The Board has jurisdiction where there is 
a question of law or fact on appeal to the Secretary. 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.101. Under 38 U.S.C.A. § 
7105, the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  An appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.  

In a March 2008 statement, the Veteran withdrew his appeal 
seeking entitlement to an increased evaluation for 
degenerative joint disease of the left thumb, residuals of an 
injury.  Hence, there is no allegation of error of fact or 
law for appellate consideration on this claim and it is 
dismissed for lack of jurisdiction by the Board.


ORDER

New and material evidence has been received, and the claim of 
entitlement to service connection for arthritis of the back 
is reopened.  

New and material evidence has been received, and the claim of 
entitlement to service connection for arthritis of the right 
ankle is reopened.  

New and material evidence has been received, and the claim of 
entitlement to service connection for asbestosis reopened.  

The appeal as to entitlement to an increased evaluation for 
degenerative joint disease of the left thumb, residuals of an 
injury is dismissed.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The evidence of record indicates that the Veteran applied for 
Social Security Administration (SSA) disability benefits and 
that in December 1988, he was awarded benefits.  Disabilities 
noted included arthritis and a respiratory disorder.  
However, none of the records relied upon by SSA in its 
determination have been associated with the claims folder.  
Where there is actual notice to VA that the Veteran is 
receiving disability benefits from the SSA, VA has the duty 
to acquire the supporting medical documentation relied upon.  
Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  These must 
be obtained before a decision on the claim can be made.  

The Veteran has been diagnosed with asbestosis, COPD, and 
arthritis of the joints.  He has argued that these disorders 
are related to service.  As to the arthritis, he relates that 
this is due to a fall for which he was treated during service 
in 1954 and due to a city bus accident during service in 
1957.  His service treatment records show that he was treated 
in 1954 for an injury involving the left thumb.  Specific 
information regarding the bus accident in 1954 was not 
provided.  A private examiner has related the Veteran's 
claimed inservice injuries to his osteoarthritis of numerous 
sites.  The Veteran has not been examined by VA and a nexus 
opinion has not been obtained.  

As to the asbestos, the Veteran claims that he was exposed to 
asbestos during service when he was assigned to cleaning the 
base which included cleaning up leaks and breaks in steam 
lines.  He states that this included cleaning up asbestos 
that was left after the repair was made.  He has also stated 
that he was exposed to asbestos while in the fire department 
in the Air Force in Nebraska because he wore asbestos 
clothing and the fire hoses were made of asbestos.  The NPRC 
has informed the RO that the Veteran's personnel records were 
fire-related.  However the RO has not informed the Veteran 
concerning the unavailability of the records or alternative 
means to support his claim.  See Dixon v. Derwinski, 3 Vet. 
App. 261 (1992) (holding that, where a Veteran's service 
records have been destroyed or lost, the Board is under a 
duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony, to support his claim).  
"[W]hen VA is unable to locate a claimant's records, it 
should advise him to submit alternative forms of evidence to 
support his claim and should assist him in obtaining 
sufficient evidence from alternative sources."  Washington v. 
Nicholson, 19 Vet. App. at 369, 370 (2005).  This should be 
accomplished on remand.  Additionally, a private examiner has 
stated that the Veteran has asbestosis and that the disorder 
is related to his military service.  The Veteran has not been 
examined to determine the etiology of his respiratory 
complaints.  

As for the issue of whether new and material evidence has 
been submitted to reopen the claim for service connection for 
headaches, the Veteran was advised of what generally 
qualifies as new and material evidence as to this issue in a 
February 2005 letter.  However, the basis for the prior 
denial was incorrectly stated as not being shown in service.  
Treatment for a complaint of headaches was noted in the 
service treatment records at the time of the prior denial.  
He has not been notified of the evidence necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  This should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)  

1.  Inform the Veteran of the specific 
information and evidence not of record 
(1) that is necessary to reopen his claim 
for service connection for headaches; (2) 
that VA will seek to obtain; and (3) that 
he is expected to provide.  The Veteran 
should also be advised that he may 
provide any evidence in his possession 
that pertains to the claim.  This notice 
should include an explanation of the 
basis for the previous Board denial in 
September 1989 and what the evidence must 
show in order to reopen this Veteran's 
particular claim.  A copy of the 
notification should be placed in the 
claims folder.  Additionally request that 
the Veteran supply complete information 
regarding the city bus accident in 1954 
as well as the names and addresses of any 
medical facility that treated him.  

2.  Contact the NPRC or any other 
appropriate locations and attempt to 
secure any missing service personnel 
records for the Veteran's period of 
service.  If such records do not exist, 
or further attempts to secure them would 
be futile, a response to that effect is 
required and must be associated with the 
claims folder.  The Veteran is asked to 
assist, if possible, in obtaining these 
records by providing any additional, 
relevant records he may possess.  

3.  The Veteran should be notified of 
alternate forms of evidence that may 
serve as evidence that he was, in fact, 
exposed to asbestos while performing his 
duty during his military service.  This 
includes lay statements from family and 
friends, or soldiers he served with that 
can provide statements verifying his 
account of such.  

4.  Contact SSA and request copies of all 
records used in determining the Veteran's 
entitlement to disability benefits.  All 
attempts to obtain these records must be 
documented for inclusion in the folder.  
If there are no records, it must be so 
stated, in writing, for inclusion in the 
folder.  

5.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his arthritis of multiple 
joints and his osteoarthritis of the 
spine.  The claims file and a copy of 
this remand must be made available to the 
examiner for review and the examiner must 
indicate in the examination report that 
this has been accomplished.  All 
indicated tests and studies should be 
undertaken, including X-rays.  The 
examiner should offer an opinion with 
complete rationale as to the etiology of 
any arthritis of the joints and the back, 
to include whether it is at least as 
likely as not (a 50 percent probability 
or greater) that any diagnosed disorder 
is related to the Veteran's military 
service.  

6.  Schedule the Veteran for a VA 
respiratory examination.  The claims file 
and a copy of this remand must be made 
available to the examiner for review and 
the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.  The 
examiner should offer an opinion with 
complete rationale as to the etiology of 
any respiratory disorder found, to 
include whether it is at least as likely 
as not (a 50 percent probability or 
greater) that any diagnosed disorder is 
related to the Veteran's military 
service.  In doing so, the examiner 
should acknowledge and discuss the 
significance, if any, of the occupational 
exposure to asbestos following the 
Veteran's separation from service.  

7.  Following completion of the above, 
and any further development deemed 
necessary, the claim should be 
readjudicated.  If and benefit sought is 
not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


